171 P.3d 392 (2007)
216 Or. App. 173
STATE of Oregon, Plaintiff-Respondent,
v.
Renzo Antonio GUERRERO, Defendant-Appellant.
D053977T; A130456.
Court of Appeals of Oregon.
Submitted on Record and Briefs September 27, 2007.
Decided November 7, 2007.
Peter Ozanne, Executive Director, Peter Gartlan, Chief Defender, and Kristin Carveth, *393 Deputy Public Defender, Legal Services Division, Office of Public Defense Services, filed the brief for appellant.
Hardy Myers, Attorney General, Mary H. Williams, Solicitor General, and Doug M. Petrina, Assistant Attorney General, filed the brief for respondent.
Before EDMONDS, Presiding Judge, and WOLLHEIM and SERCOMBE, Judges.
PER CURIAM.
Defendant appeals a judgment of conviction for criminal driving while suspended or revoked, a misdemeanor under ORS 811.182(4). In his first assignment of error, he contends that the trial court erred in denying his motion for a judgment of acquittal because the state did not produce sufficient evidence that the suspension of defendant's driving privileges occurred for one of the reasons listed in ORS 811.182(4), the predicate for elevating the offense of driving while suspended or revoked from a violation to a misdemeanor. We reject that argument without discussion.
In his second assignment of error, defendant contends that the trial court erred in giving an instruction that did not require the jury to find that defendant's driving privileges were suspended for one of the reasons listed in ORS 811.182(4). The state concedes that the jury was required to find that defendant's driving privileges were suspended for one of the reasons enumerated in subsection (4) of the statute and that the court erred in failing to instruct the jury accordingly. The state further concedes that, on this record, the error requires reversal and remand for a new trial. We agree with the state and accept the concessions.
Because we reverse and remand for a new trial, we need not address defendant's third assignment of error, which pertains to an evidentiary ruling.
Reversed and remanded.